EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
A- In the Abstract, line 1, the expression “Proposed is a nose hair clipper including:” has been changed to -- A nose hair clipper including--.
B- Claim 1, line 23, the term “blow” has been changed to --below--.
Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a nose hair clipper comprising a stationary external cylindrical body having an external cutting portion with first cutting edges and first slits, and a rotatable internal cylindrical body having an internal cutting portion with second cutting edges and second slits, wherein the external cutting portion of the stationary external cylindrical body has a plurality of rounded portions on an upper leading end, and the plurality of rounded portions extend upward to be higher than an upper leading end of the internal cutting portion of the rotatable internal cylindrical body by a predetermined gap (S), wherein internal inclination surfaces of the second cutting edges are linearly connected to a surface of a convex portion formed upward from a bottom of the internal cutting portion, and wherein lower inclination surfaces the first slits in the external cutting portion are arranged below the convex portion of the internal cutting portion, so that the nose hairs are introduced through the plurality of second slits, are guided toward the convex portion.
For example, KR10-2017-0104747 teaches a nose hair clipper comprising a stationary external cylindrical body 1 having an external cutting portion 10 with first cutting edges and first slits, and a rotatable internal cylindrical body 2 having an internal cutting portion 2 with second cutting edges and second slits.
However, KR10-2017-0104747 does not teach an upper end of the external cutting portion extending higher than an upper end of the internal cutting portion a distance (S) and the rotatable internal cylindrical body defining a convex portion such that internal inclination surfaces of the second cutting edges are linearly connected to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nose hair cutters of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHONG H NGUYEN/Examiner, Art Unit 3724